Citation Nr: 0123673	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99 - 03 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of degenerative disc disease of the 
lumbar spine, L3-4, L4-5, L5-S1, with degenerative arthritis 
and radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from May 15, 1984 to July 25, 1995.  

Service connection for herniated nucleus pulposus of L3-4, 
L4-5 and L5-S1 with degenerative changes was granted in an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A 
10 percent disability rating was assigned, effective  July 
26, 1995, the day following service separation, based upon 
review of the veteran's service medical records.

In February 1996, the veteran filed a claim for an increased 
disability rating.  
That claim was denied by RO rating decisions of April and 
September 1996

The veteran was hospitalized in September 1997 for total 
decompressive laminectomies with bilateral foraminotomies, 
L3-4, L4-5, and L5-S1.  A RO rating decision of October 1997 
granted a temporary total disability rating under the 
provisions of  38 C.F.R. Part 4, § 4.30 (2000) from September 
17, 1997 through December 31, 1997.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
RO which granted an increased rating of 20 percent for 
postoperative residuals of degenerative disc disease of the 
lumbar spine, L3-4, L4-5, L5-S1, with degenerative arthritis, 
effective July 26, 1995.  The veteran's notice of 
disagreement was received at the RO on July 2, 1998, and he 
perfected his appeal by the timely submission of a 
substantive appeal on November 30, 1998.  

In May 1999, during the pendency of this appeal, the veteran 
underwent a decompressive laminectomy at L3-4, L4-5, and L5-
S1, on the right, diskectomy at L3-L4, and foraminotomies at 
L3-L4 and L4-L5.  A rating decision of October 1999 granted a 
temporary total rating under the provisions of  38 C.F.R. 
Part 4, § 4.30 (2000) from May 15, 1999 through July 31, 1999 
and increased the evaluation for the veteran's service 
connected lumbosacral disability, now rated as postoperative 
residuals of degenerative disc disease of the lumbar spine, 
L3, L4, L5, with degenerative arthritis and radiculopathy, 
from 20 to 40 percent disabling. 

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Such is the case here.  The 
veteran has not withdrawn his appeal as to the issue of an 
increased rating for his service-connected lumbar disability, 
and the claim is therefore before the Board for review.

Other issues

The veteran's claim of entitlement to an earlier effective 
date for the assignment of a 40 percent rating for his 
service-connected lumbosacral disability was denied by rating 
decision of May 2001.  To the Board's knowledge, the veteran 
has not filed a Notice of Disagreement (NOD) as to 
determination.  Consequently, the Board is without 
jurisdiction to consider the issue of entitlement to an 
earlier effective date.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD initiates 
appellate review in the VA administrative adjudication 
process].


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Service-connected postoperative residuals of degenerative 
disc disease of the lumbar spine, L3-4, L4-5, L5-S1, are 
manifested by pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, and 
neurological findings appropriate to the site of the diseased 
discs, including bilateral lumbar radiculopathy, with at 
least moderate functional loss and with flare-ups producing 
moderate to severe functional loss; and little intermittent 
relief.  

3.  Degenerative osteoarthritis of the lumbar spine, L3-4, 
L4-5, L5-S1, established during active service and 
subsequently by X-ray and CT scan, is not productive of 
limitation of motion.  

4.  The veteran's postoperative midline surgical scar of the 
lumbar spine is well-healed, nonsymptomatic, and 17 
centimeters in length, without objective clinical findings 
that the scar is ulcerated or poorly nourished, tender and 
painful on objective demonstration, or productive of 
limitation of function of the lumbar spine.  

5.  The veteran's service-connected postoperative residuals 
of degenerative disc disease of the lumbar spine, L3-4, L4-5, 
L5-S1, with radiculopathy, his degenerative arthritis, L3-4, 
L4-5, L5-S1, and his postoperative midline surgical scar of 
the lumbar spine, are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent for postoperative residuals 
of degenerative disc disease of the lumbar spine, L3-4, L4-5, 
L5-S1, with radiculopathy, have been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for a separate disability rating of 10 
percent for degenerative arthritis of the lumbar spine, L3-4, 
L4-5, L5-S1, have been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000);  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a separate noncompensable disability 
rating for a midline surgical scar over the lumbar spine are 
met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §  4.118, 
Diagnostic Code 7805 (2000); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4.  The criteria for increased disability ratings for the 
veteran's service-connected disabilities on an extraschedular 
basis have not been met.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 40 percent for his 
service-connected lumbosacral spine disability.  In the 
interest of clarity, after reviewing generally applicable law 
and regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal.  Finally, 
the matter of an extraschedular rating will be discussed.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule),  38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The schedular criteria

Intervertebral disc syndrome is rated as noncompensably 
disabling where postoperative and cured; as 10 percent 
disabling when mild; as 20 percent when moderate, with 
recurring attacks; as 40 percent when severe, with recurring 
attacks and only intermittent relief; and as 60 percent 
disabling when symptoms are pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(1999).  

In addition, the impact and severity of pain must be 
considered by applying the factors set out in  38 C.F.R. Part 
4, §§ 4.40 and 4.45 (1999), as interpreted by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While Diagnostic 
Code 5293 includes disability due to limitation of motion, 
consideration of pain under  38 C.F.R. Part 4, §§ 4.40 and 
4.45 is not included, and the effect of pain on the 
evaluation assigned must be explicit.  VAOPGCPREC 36-97.  

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000). 

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae. 

(i.)  Back disability

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated as noncompensably disabling where postoperative and 
cured; as 10 percent disabling when mild; as 20 percent when 
moderate, with recurring attacks; as 40 percent when severe, 
with recurring attacks and only intermittent relief; and as 
60 percent disabling when symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(2000).  

Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996),  38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under  38 C.F.R. 
§§ 4.40 and 4.45, even though the rating corresponds to the 
maximum rating under another diagnostic code pertaining to 
limitation motion.  See VAOPGCPREC 36-97 (December 12, 1997).  

In addition, the impact and severity of pain must be 
considered by applying the factors set out in  38 C.F.R. Part 
4, §§ 4.40 and 4.45 (2000), as interpreted by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While Diagnostic 
Code 5293 includes disability due to limitation of motion, 
consideration of pain under  38 
C.F.R. Part 4, §§ 4.40 and 4.45 is not included, and the 
effect of pain on the evaluation assigned must be explicit.  
VAOPGCPREC 36-97 (December 12, 1997).  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 


The precedential opinions of the VA General Counsel are 
binding on the Board.  38 U.S.C.A § 7104(c).  VAOPGCPREC 36-
97 provides that 38 C.F.R. § 4.40, which addresses functional 
loss and limitation of motion due to pain on use, and section 
4.45, requiring inquiry into weakened movement, excessive 
fatigability, incoordination, pain on movement, and 
limitation of motion, must both be considered when a 
disability is evaluated under DC 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  

"Radiculopathy" is defined as "any pathological condition 
of the nerve roots." Dorland's Illustrated Medical 
Dictionary 1405 (27th ed. 1988) [hereinafter 
Dorland's].  "Myelopathy" is defined as "a general term 
denoting functional disturbances and/or pathological changes 
in the spinal cord."  Id. at 1088.  "Neuropathy" is 
defined as "a general term denoting functional disturbances 
and/or pathological changes in the peripheral nervous 
system."  Id. at 1131.  See  Kellar v. Brown,  6 Vet. 
App. 157, 161 (1994 ).  

Radiculitis is an "inflammation of the root of a spinal 
nerve, especially of that portion of the root which lies 
between the spinal cord and the intervertebral canal," see 
Dorland's at 1405; osteoarthritis is "noninflammatory 
degenerative joint disease occurring chiefly in older 
persons, characterized by degeneration of the articular 
cartilage, hypertrophy of bone at the margins, and changes in 
the synovial membrane."  Id. at 1197.  Bierman v. Brown,  6 
Vet. App. 125, 126 (1994).

"Sciatic" refers to the sciatic nerve; sciatica is used to 
refer to "a syndrome characterized by pain radiating from 
the back into the buttock and into the lower extremity along 
its posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk; the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve."  Id. at 1494.  Discogenic means "caused by 
derangement of an intervertebral disk."  Id. at 480;  
Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991).


According to The Merck Manual (16th ed. 1992), the etiology 
of intervertebral disc syndrome may be described as follows:
	
Spinal vertebrae are separated by cartilaginous disks 
that consist of an outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes (with or without 
trauma) result in protrusion or rupture of the nucleus 
through the annulus fibrosus in the lumbosacral or 
cervical area; the nucleus moves posterolaterally or 
posteriorly into the extradural space.  When the 
herniated nucleus compresses or irritates the nerve 
root, sciatica results.  Posterior protrusion can 
compress the cord or cauda equina, especially in a 
patient with a developmentally narrow spinal canal 
(spinal stenosis).  
See Bierman, 6 Vet. App. at 126 (1994).

Words such as "mild", "moderate", "severe" and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 CF.R. § 4.6 (2000).

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The lumbosacral and sacroiliac joints are considered as one 
anatomical segment for rating purposes.  38 C.F.R. § 4.66 
(2000).  

Under Diagnostic Code 5286, ankylosis (complete bony 
fixation) of the lumbar spine is rated as 40 percent 
disabling when favorable and as 50 percent disabling when 
unfavorable.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5286.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is rated as 10 percent disabling when slight; as 
20 percent disabling when moderate; and as 40 percent 
disabling when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5292.

Under Diagnostic Code 5295, lumbosacral strain is rated as 20 
percent disabling when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position; and as 40 percent disabling when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

(ii.)  Schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2000).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service medical records show that he was seen 
repeatedly between April 1998 and July 1995 for complaints of 
chronic low back pain; that X-ray examination of his 
lumbosacral spine in April 1993 revealed disc space narrowing 
at L4-5, with mild thoracolumbar scoliosis; and that 
computerized axial tomography (CT scan) of his lumbosacral 
spine in June 1995 disclosed findings of facet degenerative 
joint disease (osteoarthritis) at L3-4 and L4-5, bilaterally; 
a central posterior disc bulge at L3-4, without neural 
compromise; a herniated nucleus pulposus, L4-5, with possible 
impingement on the neural foramina; and a central herniated 
nucleus pulposus, L5-S1, with possible impingement on the 
neural foramina.  A July 1995 report from the pain control 
clinic shows that the veteran complained of pain on forward 
bending with intermittent bilateral radiculopathy and 
tingling in the posterior thighs, and cited the previous 
radiographic and electrodiagnostic findings.  Examination, 
including electromyography (EMG), disclosed no evidence of 
left-sided radiculopathy, or motor, sensory or reflex 
deficits, and the impression was chronic low back pain with 
facet disease by CT scan and examination.  The examiner 
stated that he could not rule out foraminal narrowing given 
the CT scan results and the veteran's complaints of tingling 
in the posterior thighs, bilaterally.  

An April 1996 VA examination report cited the veteran's 
complaints of back and leg pain.  Examination revealed 
limitation of forward flexion to 70 degrees, extension to 20 
degrees, flexion to 30 degrees, bilaterally, and rotation to 
40 degrees, bilaterally, with objective evidence of pain at 
the extremes of motion but no evidence of neurologic 
involvement.  The diagnosis was herniated nucleus pulposi, 
L3-4, L4-5, and L5-S1, with degenerative arthritis, and the 
10 percent evaluation was continued.  

VA outpatient clinic records dated from January to June 1996 
noted clinical findings of paraspinal muscle spasm, 
tenderness over the lower lumbar spine, low back pain 
radiating down the left leg, positive findings on left 
straight leg raising, muscle strength of 4/5 at the right 
Achilles' tendon and right extensor hallucis longus, 
diminished sensation in the right L5 dermatome, a CT scan of 
the lumbar spine showing spinal stenosis at L3-4 and L5-S1, a 
bulging disc at L4-5, with protrusion into the left lateral 
recess close to the nerve root canal, some prominence of the 
ligatum flavum, and bulging and herniated discs at L4-5.  An 
MRI disclosed degenerative disc disease at the three lowest 
lumbar levels, most severe at L4-5, where disc herniation 
severely compressed the thecal sac and nerve roots, a broad-
based posterior disc bulge was present at L3-4 with narrowing 
of the neural foramina, worse on the left, and mild to 
moderate disc bulges at L4-5 and L5-S1, as well as EMG 
findings of mild L5 radiculopathy on the left (the right 
lower extremity was not tested).  A rating decision of August 
1996 denied a rating in excess of 10 percent for the 
veteran's herniated nucleus pulposus, L3-4, L4-5, and L5-S1, 
with degenerative arthritis.  

Private treatment records from the veteran's chiropractor 
dated from August 1996 through July 1997 cite the veteran's 
complaints of low back pain, radiating down the right leg to 
the foot, and a history of spinal stenosis and disc bulging 
on CT scan, as well as findings of right paravertebral muscle 
spasm with radiculitis down the right leg, limitation of 
motion, positive Lasegue, Braggard and Soto Hall signs on the 
right, positive straight leg raising on the left, and a 
disorder of the intervertebral discs.  

VA outpatient clinic records dated in April and May 1997 
revealed positive straight leg raising, bilaterally, and 
decreased strength on extension of both legs, assessed as 
chronic low back pain with bilateral radiculopathy, right 
worse than left; CT scan and MRI evidence of significant 
congenital stenosis, disc herniation at L4-5, with protrusion 
of the disc into the left lateral recess close to the nerve 
root canal, and disc bulge at L5-S1; significant ligamental 
hypertrophy, and decreased range of lumbar motion in all 
planes.  X-rays of the lumbar spine in May 1997 revealed disc 
space narrowing at the L3-4 level, osteophytes projecting 
anteriorly from the bodies of L3 and L4, and bilateral 
sacralization of the transverse processes of L5.  

VA hospital records dated in September 1997 indicate that the 
veteran underwent total decompressive lumbar laminectomies 
with bilateral foraminotomies, L3-4, L4-5, L5-S1.  The 
presurgical examination revealed mild decreases in motor 
strength in the quadriceps, hamstrings, and extensor hallucis 
longus, bilaterally, slightly hyperreflexic reflexes, and a 
stooped and antalgic gait, with MRI evidence of significant 
disc bulges at L3-4 and L4-5, as well as a significant 
congenital stenosis and ligamental hypertrophy.

A September 1997 post-operative VA examination report 
revealed a fresh surgical incision, acute postural 
abnormalities with fixed deformity and back musculature 
consistent with immediate postoperative course, difficulty 
walking, and no useful range of lumbar motion.  

A January 1998 VA examination report cited the veteran's in-
service lumbar spine injury and his preoperative symptoms, as 
well as his current complaints of a constant burning 
sensation and pain in his right lumbar area, leg fatigue, and 
a flare-ups of intense low back pain lasting three or four 
days and preventing any activity other than walking within 
his house.  Examination disclosed a well-healed surgical scar 
in the midline of the low lumbar area, muscle spasm in the 
right lumbar area with tenderness to palpation, atrophy of 
the musculature of the back on the right, and forward flexion 
to 90 degrees, extension to 15 degrees, lateral flexion to 15 
degrees on the left and to 20 degrees on the right, with pain 
at the limits of motion.  Circumferential measurements at the 
thigh were 60 mms. on the left and 56 mm. on the right, while 
calf measurements were 43 mms. on the left and 42 mms. on the 
right.  The examiner noted that a functional assessment 
revealed that the veteran denied leg weakness, but cited 
complaints of leg fatigue and daily episodes of having to sit 
down, lasting from 15 minutes to several hours, and indicated 
that the veteran's constant burning sensation and pain of the 
lumbar area significantly impaired his activities.  X-ray of 
the lumbar spine disclosed narrowing of the disc space at L4-
5, and status post laminectomy at L3 through L5.  The 
diagnosis was chronic low back pain, status post laminectomy 
and foraminotomy with continued low back pain and evidence of 
neurological damage resulting in atrophy of the right lower 
extremity musculature.  

A September 1998 VA examination report cited the veteran's 
complaints of back stiffness, persistent pain, difficulty 
finding a comfortable position to sleep, limitation of lumbar 
motion, and inability to lift more than 25 pounds.  
Examination disclosed no fixed deformity of the back, motor 
or sensory deficits, and deep tendon reflexes were 2+ and 
symmetrical.  A well-healed, 12.6-centimeter (cm.) surgical 
scar overlay the lumbar spine, tenderness was found in the 
lumbar spine area, Babinski's sign was absent, forward 
flexion was to 121 degrees [sic], extension was to 24 
degrees, lateral bending was to 40 degrees on the left and 35 
degrees on the right; and rotation was to 28 degrees on the 
right and 30 degrees on the left.  The diagnoses were 
degenerative joint disease of the lumbosacral spine, and 
status post laminectomy L3-4, L4-5, L5-S1, with moderate 
functional loss in the lumbar spine.  

Private medical records from the University of Oklahoma 
College of Medicine dated from August to November 1998 cited 
the veteran complaints of pain and numbness in the low back 
and calf.  A November 1998 MRI scan report cited a history of 
laminectomy in 1997 with low back and right leg pain and 
right calf numbness, and MRI findings of a very mild, broad-
based posterior bulge at L3-4, L4-5, and L5-S1, with the L5-
S1 bulge extending into the intervertebral foraminal regions, 
bilaterally; and a small focal component in the right central 
and paracentral regions at L4-5, with possible osteophyte 
formation.  

Private medical records from Central States Orthopedics dated 
in February 1999 cited the veteran's complaints of paralumbar 
back and left leg pain, worse on sitting, standing, coughing, 
sneezing, bending or lifting, and difficulty in sleeping, 
without relief from medications.  Examination disclosed a 5-
inch midline incision scar, and forward flexion was possible 
to 20 degrees, with limitation of extension due to pain; 
muscle strength was 4/5 in the peroneal and extensor hallucis 
longus muscles on the right; and straight leg raising was 
positive on the right at 60 degrees, with numbness and 
tingling into the toes.  X-rays and a MRI scan disclosed a 
pathologic central L4-5 disc on the right and L5-S1 disc, 
with evidence of previous surgery at L3-4, L4-5 and L5-S1, 
including central decompression.  The veteran underwent 
injections with epidural steroids.  

A May 1999 VA examination report cited the veteran's 
complaints of constant low back pain and stiffness, 
limitation of walking to 100 meters, inability to bend or 
lift, numbness in the right leg, improved but not relieved by 
hot baths, whirlpool and ultrasound, frequent flare-ups not 
responsive to medications, with confinement to bed for a day 
or two every three weeks, and missing work 20 days in the 
past year due to such symptoms.  Examination disclosed that 
he wore a back brace, but had no postural abnormalities or 
fixed deformities, and that a well-healed, 13 cm. lumbar 
surgical scar was present.  

Paravertebral muscle spasm was present on the right, and 
forward flexion was limited to 61 degrees, with complaints of 
pain, extension to 23 degrees, lateral 
bending to 37 degrees on the right and 40 degrees on the 
left, and lateral rotation to 25 degrees on the right and 26 
degrees on the left.  Decreased sensation was found in the L5 
distribution on the left and the S1 distribution on the 
right; strength was "fairly good" in the lower extremities, 
bilaterally; deep tendon reflexes were 2+ and symmetrical; 
and Babinski's sign was absent.  The diagnoses were 
degenerative joint disease of the lumbosacral spine, status 
post laminectomy L3-4, L4-5, L5-S1, with moderate functional 
loss in his lumbar spine; and lumbar radiculopathy, 
bilaterally.  

Private hospital records from St. Francis Hospital show that 
the veteran was admitted on May 17, 1999, with diagnoses of 
herniated nucleus pulposus, L3-4, with nerve compression at 
L3-4, L4-5, and L5-S1.  On preoperative examination, the 
veteran's complaints of paralumbar back and leg pain were 
noted, with findings of persistent weakness in the peroneal 
muscles, tibialis anterior, and extensor hallucis longus 
muscles on the right; positive straight leg raising on the 
right at 45 degrees; and a MRI scan with contrast disclosed 
disc herniation atL3-4 and L4-5, a conjoined nerve root at 
L5-S1, pathology at  L3-4 and L4-5.  The veteran underwent 
another decompressive laminectomy at L3-4, L4-5, and L5-S1, 
on the right, diskectomy at L3-L4, and foraminotomies at L3-
L4 and L4-L5, to relieve a herniated nucleus pulposus, L3-L4, 
with nerve compression at L3-L4 and L4-L5.  Postoperatively, 
he was instructed to wear a back brace and walk daily, but 
not to drive, lift over 5 pounds, or sit longer that 20-30 
minutes, and to avoid riding in a car for two weeks.  

A September 1999 VA examination report cited the veteran's 
complaints of constant low back pain with little improvement 
after his second surgery, requiring prescription muscle 
relaxants and pain medications.  He related that he missed 
work for two months, and was on light duty for six weeks 
following his second lumbar surgery.  Examination disclosed 
that he wore a back brace, and a well-healed, 17 cm. surgical 
scar was present in the lumbar spine area.  Forward flexion 
was accomplished to 85 degrees, extension to 6 degrees, 
lateral flexion to 27 degrees on the right and 45 degrees on 
the left, and lateral rotation to 45 degrees on the right and 
43 degrees on the left.  A slight decrease in sensation to 
pinprick was found in both legs, compatible with 
radiculopathy, although motor function was "fairly good."  
The diagnoses were degenerative disc disease of the 
lumbosacral spine, status post laminectomy with at least 
moderate functional loss and with flare-ups producing 
moderate to severe functional loss; and lumbar radiculopathy, 
bilaterally.  

At a personal hearing before an RO Hearing Officer in October 
1999, the veteran testified as to his two laminectomies of 
the lumbar spine in September 1997 and in May 1999; that he 
continues to experience muscle spasms, constant low back and 
left buttock pain with radiation down his right leg, 
requiring muscle relaxants and pain medications; that he also 
experiences flare-ups of his low back pain with giving way of 
his right leg; that he sometimes uses a cane for assistance 
in sitting and rising to reduce sciatic nerve pain; that he 
was currently employed as a fiber optics supervisor; and that 
he often works out of his home because of disabling 
manifestations of his back and leg symptoms, which he 
believes negatively impacts his ability to obtain promotion.  
He expressed the opinion that his recent VA examinations were 
inadequate because X-rays were not taken, and that the nature 
and extent of his disability warranted assignment of a 60 
percent disability evaluation.  He was asked to submit a 
letter from his employer stating that he received special 
consideration in the workplace because of his lumbar 
disability, but failed to do so.  A transcript of the 
testimony is of record.  

Analysis

Initial matter: duty to assist/the Veterans Claims Assistance 
Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) (to be codified as amended at  
38 U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The cited law eliminates the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal does not address the 
reopening of previously and finally denied claims, the 
regulations specific to such claims are inapplicable to the 
instant appeal and will not be further identified or 
addressed. 

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (November 9, 2000) [to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records, as 
well as all private and VA medical evidence identified by the 
veteran.  In addition, the veteran underwent comprehensive VA 
orthopedic examinations, including electrodiagnostic testing, 
in connection with his claim in April and May 1996, in 
September 1997, in January and September 1998, and in May and 
September 1999.  He was afforded a personal hearing before an 
RO Hearing Officer on October 26, 1999, and has declined a 
hearing before the Board.  Thus, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law and regulations, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993);  VAOPGCPREC 16-92 (1992).

The record discloses that following receipt of a September 
1997 VA operative report showing that the veteran underwent 
total decompressive laminectomies with bilateral 
foraminotomies, L3-4, L4-5, and L5-S1, and a VA report of 
examination of the veteran's spine in September 1997, a 
rating decision of October 1997, granted a temporary total 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.30 (2000) from September 17, 1997, through December 31, 
1997, while deferring action on the veteran's claim for 
increase.  A subsequent RO letter, dated October 27, 1997, 
informed the veteran that further action upon his claim for 
an increased evaluation for his back disability was deferred 
pending another VA examination.  

Subsequent to receipt of a January 1998 report of VA 
examination of the veteran's spine, a rating decision of 
February 18, 1998, granted an increased evaluation of 20 
percent for the veteran's service-connected postoperative 
residuals of degenerative disc disease of the lumbar spine, 
L3-4, L4-5, L5-S1, with degenerative arthritis, effective the 
date following the veteran's separation from service.  The 
veteran and his representative were notified of that decision 
by RO letter of October 21, 1997, with a copy of the rating 
decision, notifying him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the reasons and bases for the decision, his right to 
appeal that determination, to have representation, and to 
have a personal hearing, and the time limit in which to do 
so.  

Following receipt of his July 1998 notice of disagreement 
addressing the evaluation for his lumbar disability (i.e., 
the rating decision of February 18, 1998), the veteran and 
his representative were provided a statement of the case on 
March 2, 1998, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, the 
applicable provisions of the VA Schedule for Rating 
Disabilities, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  

The veteran subsequently submitted additional private and VA 
medical evidence, and was afforded another VA examination of 
the spine in September 1998.  A supplemental statement of the 
case, issued on October 2, 1998, notified the veteran of the 
issue addressed, the additional evidence considered, the 
adjudicative actions taken, the decision reached, the 
applicable provisions of the VA Rating Schedule and the 
reasons and bases for the decision.  

A rating decision of October 1998 confirmed and continued the 
20 percent evaluation for the veteran's service-connected 
lumbar disability, and he was notified of that action by RO 
letter of October 7, 1998, with a copy of the rating 
decision, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal those determinations, to have representation, 
and to have a personal hearing, and the time limit in which 
to do so.  

In November 1998, the veteran submitted additional private 
medical records, perfected his appeal by submission of his 
substantive appeal (VA Form 9), and requested a hearing 
before a traveling Member of the Board.  Another supplemental 
statement of the case, issued on January 4, 1999, notified 
the veteran of the issue addressed, the additional evidence 
considered, the adjudicative actions taken, the decision 
reached, the applicable provisions of the VA Rating Schedule 
and the reasons and bases for the decision.  

Following receipt of additional private medical records and a 
May 1999 report of VA examination of the veteran's spine, 
evidence was received showing that in May 1999 the veteran 
had undergone another back surgery.  Thereafter, a private 
hospital discharge summary, operative report, and treatment 
records were obtained showing that the veteran was admitted 
on May 17, 1999, and underwent another decompressive 
laminectomy at L3-4, L4-5, and L5-S1, on the right, 
diskectomy at L3-L4, and foraminotomies at L3-L4 and L4-L5, 
to relieve a herniated nucleus pulposus, L3-L4, with nerve 
compression at L3-L4 and L4-L5, and another VA  examination 
of the veteran's spine was conducted in September 1999.  In 
September 1999, the veteran asked that he be afforded a local 
hearing before an RO hearing Officer in lieu of his 
previously requested travel Board hearing.  

A rating decision of October 1999 increased the evaluation 
for the veteran's service connected postoperative residuals 
of degenerative disc disease of the lumbar spine, L3, L4, L5, 
with degenerative arthritis and radiculopathy, from 20 to 40 
percent disabling, effective February 4, 1999, and granted a 
temporary total rating under the provisions of  38 C.F.R. 
Part 4, § 4.30 (2000) from May 15 through July 31, 1999.  The 
veteran was notified of those actions by RO letter of October 
19, 1999, with a copy of the rating decision, which informed 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
reasons and bases for the decisions, his right to appeal 
those determinations, to have representation, and to have a 
personal hearing, and the time limit in which to do so.  

In addition, the RO letter of October 19, 1999, informed the 
veteran that his claim for a total disability rating based on 
unemployability due to service-connected disabilities was 
denied because the VA examination of September 1999 showed 
that he was gainfully employed.  Further, he was informed 
that the ratings decisions of August 15 and August 29, 1996, 
had become final because of his failure to submit a timely 
substantive appeal, and that his July 15, 1998, notice of 
disagreement was not timely filed.  A supplemental statement 
of the case, issued on November 10, 1999, notified the 
veteran of the issue addressed, the additional evidence 
considered, the adjudicative actions taken, the decision 
reached, the applicable provisions of the VA Rating Schedule 
and the reasons and bases for the decision.  

A personal hearing was held in October 1999 before an RO 
Hearing Officer.  Following that hearing, a supplemental 
statement of the case, also issued on November 10, 1999, 
notified the veteran of the issue addressed, the additional 
evidence considered, the adjudicative actions taken, the 
decision reached, the applicable provisions of the VA Rating 
Schedule and the reasons and bases for the decision.  

A rating decision of May 2001 denied an effective date prior 
to February 4, 1999, for the grant of a 40 percent evaluation 
for the veteran's service-connected postoperative residuals 
of degenerative disc disease of the lumbar spine, L3, L4, L5, 
with degenerative arthritis and radiculopathy.  The veteran 
was notified of that decision by RO letter of May 23, 2001, 
with a copy of the rating decision, which informed him of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision, his right to appeal those determinations, 
to have representation, and to have a personal hearing, and 
the time limit in which to do so.  As noted, no response has 
been received from the veteran as of the date of this 
decision.  

An RO letter to the veteran, dated August 21, 2001, notified 
him that his case was being transferred to the Board, and of 
his right to change representatives, to submit additional 
evidence or to request a hearing before the Board, and the 
time limit for doing so.  The veteran has not submitted 
additional evidence or requested a hearing before the Board.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The record shows that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a personal hearing, 
and that he has undergone multiple comprehensive VA 
orthopedic and electrodiagnostic examinations of his spine in 
connection with his claims.  The Board finds that the facts 
relevant to the issues on appeal have been properly 
developed; that the statutory obligation of VA to notify and 
to assist the veteran in the development of his claims has 
been satisfied; and that further development is not 
warranted.  38 U.S.C.A. § 5107(a)(West 1991);  § 5103A(a)-
(d), effective November 9, 2000.  

Discussion

(i.)  Assignment of diagnostic code

The RO has assigned a 40 percent evaluation to the veteran's 
service-connected postoperative residuals of degenerative 
disc disease of the lumbar spine, L3-4, L4-5, L5-S1, with 
degenerative arthritis and radiculopathy under the provisions 
of Diagnostic Code 5293 [intervertebral disc syndrome].  The 
veteran is seeking a rating of 60 percent for his service-
connected lumbosacral disability.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The Board finds that the veteran's service-connected 
postoperative residuals of degenerative disc disease, L3-4, 
L4-5, l5-S1, with radiculopathy, are most consistent with the 
application of Diagnostic Code 5293, and that diagnostic code 
is the most appropriate.  That disability is manifested 
principally by symptoms usually associated with degenerative 
disc disease, such as pain on motion, muscle spasm, and 
radiculopathy.  Such symptoms and diagnosis are consistent 
with the rating criteria found in Diagnostic Code 5293.  
Further, the veteran has not taken issue with the evaluation 
of his service-connected disability under Diagnostic Code 
5293.  


(ii.)  Application of the schedular criteria - intervertebral 
disc syndrome

It is contended by and on behalf of the veteran that his 
service-connected lumbar disability is more disabling than 
currently evaluated because of his resultant pain and 
suffering; that he has been diagnosed with lumbar 
degenerative arthritis, a disc bulge, and canal stenosis; 
that he has been under the treatment of a chiropractor since 
service separation; and that he was required to undergo 
lumbar laminectomies and foraminotomies in September 1997 and 
in May 1999 because of the symptomatic residuals of his 
lumbar disability.  It is further contended that the severity 
of his degenerative disc disease of the lumbar spine, L3-4, 
L4-5, L5-S1, with degenerative arthritis and radiculopathy, 
with consideration of the factors set forth in  38 C.F.R. 
§§ 4.40 and 4.45, and the decision of the Court in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), is such as to warrant the 
assignment of a schedular 60 percent evaluation because of 
the resulting impairment of industrial capability.  It is 
further contended that the veteran is given special 
employment consideration because of his service-connected 
lumbar disability; that such lumbar 
disability causes him to miss time from work and to work at 
home; and that working at home militates against his 
promotion potential.

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the lumbosacral spine with 
neurological findings appropriate to the site of the diseased 
discs.  Longitudinal review of the record shows that chronic 
low back pain, disc space narrowing at L4-5, facet 
degenerative joint disease (osteoarthritis) at L3-4 and L4-5, 
bilaterally; a central posterior disc bulge at L3-4; a 
herniated nucleus pulposus, L4-5, with possible impingement 
on the neural foramina; and a central herniated nucleus 
pulposus, L5-S1, with possible impingement on the neural 
foramina, pain on forward bending, intermittent bilateral 
radiculopathy and tingling in the posterior thighs were shown 
during the veteran's period of active service.  Thus, the 
evidence then of record disclosed degenerative disc disease 
with findings appropriate to the site of the disease disc, 
persistent symptoms with characteristic pain, neurological 
findings appropriate to the site of the diseased discs, 
lumbar osteoarthritis and intermittent radiculopathy.  

The April 1996 VA examination revealed limitation of lumbar 
motion in all planes, with objective evidence of pain at the 
extremes of motion, diagnosed as herniated nucleus pulposus, 
L3-4, L4-5, and L5-S1, with degenerative arthritis.  VA 
outpatient clinic records dated from January to June 1996 
noted clinical findings of paraspinal muscle spasm, low back 
pain radiating down the left leg, positive findings on left 
straight leg raising, muscle strength of 4/5 at the right 
Achilles' tendon and right extensor hallucis longus, 
diminished sensation in the right L5 dermatome, CT scan 
findings of spinal stenosis at L3-4 and L5-S1, a bulging disc 
at L4-5, with protrusion into the left lateral recess close 
to the nerve root canal, some prominence of the ligatum 
flavum, and bulging and herniated discs at L4-5.  An MRI 
disclosed degenerative disc disease at the three lowest 
lumbar levels, most severe at L4-5, where disc herniation 
severely compressed the thecal sac and nerve roots, a broad-
based posterior disc bulge was present at L3-4 with narrowing 
of the neural foramina, worse on the left, and mild to 
moderate disc bulges at L4-5 and L5-S1, as well as EMG 
findings of mild L5 radiculopathy on the left (the right 
lower extremity was not tested).  Those findings were 
demonstrative of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, radiculopathy, pain on lumbar motion, neurological 
findings appropriate to the site of the diseased disc, and 
lumbar osteoarthritis.  

The August 1996 through July 1997 treatment records from the 
veteran's chiropractor cited his complaints of low back pain, 
radiating down the right leg to the foot, a history of spinal 
stenosis and disc bulging per CT scan, as well as findings of 
right paravertebral muscle spasm with radiculitis down the 
right leg, limitation of motion, positive Lasegue, Braggard 
and Soto Hall signs on the right, positive straight leg 
raising on the left, and a disorder of the intervertebral 
discs.  The Board finds that evidence indicative of 
persistent and ongoing symptoms of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
radiculopathy, pain on lumbar motion, neurological findings 
appropriate to the site of the diseased disc, and lumbar 
osteoarthritis.  

To the same point, VA outpatient clinic records dated in 
April and May 1997 revealed positive straight leg raising, 
bilaterally, and decreased strength on extension of both 
legs, assessed as chronic low back pain with bilateral 
radiculopathy, right worse than left; CT scan and MRI 
evidence of significant congenital stenosis, disc herniation 
at L4-5, with protrusion of the disc into the left lateral 
recess close to the nerve root canal, and disc bulge at L5-
S1; significant ligamental hypertrophy, and decreased range 
of lumbar motion in all planes.  X-rays of the lumbar spine 
in May 1997 revealed disc space narrowing at the L3-4 level, 
osteophytes projecting anteriorly from the bodies of L3 and 
L4, and bilateral sacralization of the transverse processes 
of L5.  Those findings establish the existence of persistent 
and ongoing symptoms of intervertebral disc disease of the 
lumbar spine with sciatic neuropathy and demonstrable muscle 
spasm, pain and 
bilateral radiculopathy, neurological findings appropriate to 
the site of the diseased disc, and lumbar osteoarthritis.  

The record further reveals that in September 1997, the 
veteran underwent total decompressive lumbar laminectomies 
with bilateral foraminotomies, L3-4, L4-5, L5-S1.  The 
presurgical examination revealed decreased motor strength in 
the quadriceps, hamstrings, and extensor hallucis longus, 
bilaterally, slightly hyperreflexic reflexes, and a stooped 
and antalgic gait, with MRI evidence of significant disc 
bulges at L3-4 and L4-5, as well as a significant congenital 
stenosis and ligamental hypertrophy.  Those findings are 
indicative of intervertebral disc disease of the lumbar spine 
with sciatic neuropathy, neurological findings appropriate to 
the site of the diseased disc, and ligamental hypertrophy, 
with little intermittent relief.  Further, the evidence shows 
that the veteran's surgery did not cure his lumbosacral 
symptomatology.  

The January 1998 VA examination report cited the veteran's 
complaints of a constant burning sensation and pain in his 
right lumbar area, leg fatigue, and a flare-ups of intense 
low back pain lasting three or four days and preventing any 
activity other than walking within his house, while 
examination disclosed a well-healed surgical scar in the 
midline of the low lumbar area, muscle spasm in the right 
lumbar area, atrophy of the musculature of the right thigh 
and right back, and limitation of lumbar extension to 15 
degrees, lateral flexion to 15 degrees on the left and to 20 
degrees on the right, with pain at the limits of motion.  
Further, a functional assessment revealed that the veteran 
cited complaints of leg fatigue, without weakness, and daily 
episodes of having to sit down, lasting from 15 minutes to 
several hours, and indicated that the veteran's constant 
burning sensation and pain of the lumbar area significantly 
impaired his activities.  The diagnosis was chronic low back 
pain, status post laminectomy and foraminotomy with continued 
low back pain and evidence of neurological damage resulting 
in atrophy of the right lower extremity musculature.  Those 
findings are consistent with persistent and ongoing symptoms 
of intervertebral disc disease of the lumbar spine with 
sciatic neuropathy and demonstrable muscle spasm, pain and 
limitation of lumbar motion, 
neurological findings appropriate to the site of the diseased 
disc, and leg fatigue, productive of significant impairment 
of activities and with little intermittent relief.    

The VA examination report of September 1998 cited the 
veteran's complaints of back stiffness, persistent pain, 
difficulty finding a comfortable position to sleep, 
limitation of lumbar motion, and inability to lift more than 
25 pounds, while examination disclosed a well-healed, 12.6-
centimeter (cm.) surgical scar over the lumbar spine, 
tenderness in the lumbar spine area, absent Babinski's sign, 
and limitation of lumbar extension and rotation, diagnosed as 
degenerative joint disease of the lumbosacral spine, status 
post laminectomy L3-4, L4-5, L5-S1, with moderate functional 
loss in the lumbar spine and little intermittent relief.  

Records from the University of Oklahoma College of Medicine 
dated from August to November 1998 cited the veteran 
complaints of pain and numbness in the low back and calf, 
while a November 1998 MRI scan revealed a mild, broad-based 
posterior bulge at L3-4, L4-5, and L5-S1, with the L5-S1 
bulge extending into the intervertebral foraminal regions, 
bilaterally; and a small focal component in the right central 
and paracentral regions at L4-5, with possible osteophyte 
formation.  These findings demonstrate the existence of 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
neurological findings appropriate to the site of the diseased 
discs.  

In addition, the February 1999 medical records from Central 
States Orthopedics cited the veteran's complaints of 
paralumbar back and left leg pain, worse on sitting, 
standing, coughing, sneezing, bending or lifting, and 
difficulty in sleeping, without relief from medications.  
Examination disclosed a 5-inch midline incision scar, forward 
flexion to 20 degrees, limitation of extension due to pain; 
muscle strength was 4/5 in the peroneal and extensor hallucis 
longus muscles on the right; and positive straight leg 
raising on the right at 60 degrees, with numbness and 
tingling into the toes, and the veteran underwent injections 
with epidural steroids.  Thus, persistent and ongoing 
symptoms compatible with sciatic neuropathy, with 
characteristic pain, limitation of lumbar motion, and 
neurological findings 
appropriate to the site of the diseased discs continued to be 
clinically manifested, with little intermittent relief.  

The May 1999 VA examination report cited the veteran's 
complaints of constant low back pain and stiffness, 
limitation of walking to 100 meters, inability to bend or 
lift, numbness in the right leg, improved but not relieved by 
hot baths, whirlpool and ultrasound, frequent flare-ups not 
responsive to medications, with confinement to bed for a day 
or two every three weeks, and missing work 20 days in the 
past year due to such symptoms.  While no postural 
abnormalities or fixed deformities were noted, examination 
disclosed that the veteran wore a back brace and had a well-
healed, 13 cm. lumbar surgical scar; that right paravertebral 
muscle spasm was present, painful limitation of motion was 
noted in all planes, and decreased sensation was found in the 
L5 distribution on the left and the S1 distribution on the 
right; and that Babinski's sign was absent.  The diagnoses 
were degenerative joint disease of the lumbosacral spine, 
status post laminectomy L3-4, L4-5, L5-S1, with moderate 
functional loss in his lumbar spine; and lumbar 
radiculopathy, bilaterally.  As before, such findings 
objectively demonstrate persistent and ongoing symptoms 
compatible with sciatic neuropathy, with characteristic pain, 
muscle spasm, limitation of lumbar motion, and neurological 
findings appropriate to the site of the diseased discs, with 
impairment of industrial functioning and little intermittent 
relief.  

The St. Francis Hospital records show that the veteran was 
admitted on May 17, 1999, with diagnoses of herniated nucleus 
pulposus, L3-4, with nerve compression at L3-4, L4-5, and L5-
S1.  On preoperative examination, the veteran's complaints of 
paralumbar back and leg pain were noted, with objective 
findings of persistent weakness in the peroneal muscles, 
tibialis anterior, and extensor hallucis longus muscles on 
the right; positive straight leg raising on the right at 45 
degrees; and a MRI scan with contrast disclosed disc 
herniation at L3-4 and L4-5, a conjoined nerve root at L5-S1, 
pathology at L3-4 and L4-5, all indicative of intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy, with 
characteristic pain, and neurological findings appropriate to 
the site of the diseased discs, with impairment of industrial 
functioning and little intermittent relief.  The 
veteran underwent another decompressive laminectomy at L3-4, 
L4-5, and L5-S1, on the right, diskectomy at L3-L4, and 
foraminotomies at L3-L4 and L4-L5, to relieve a herniated 
nucleus pulposus, L3-L4, with nerve compression at L3-L4 and 
L4-L5.  Postoperatively, he was instructed to wear a back 
brace and walk daily, but not to drive, lift over 5 pounds, 
or sit longer that 20-30 minutes, and to avoid riding in a 
car for two weeks.  

The September 1999 VA examination report noted that the 
veteran wore a back brace and cited his complaints of 
constant low back pain with little improvement after his 
second surgery, requiring prescription muscle relaxants and 
pain medications, while clinical findings on examination 
included a well-healed, 17 cm. surgical scar in the lumbar 
spine area, a slight limitation of lumbar motion, and a 
slight decrease in sensation to pinprick in both legs, 
compatible with radiculopathy.  The diagnoses were 
degenerative disc disease of the lumbosacral spine, status 
post laminectomy with at least moderate functional loss and 
with flare-ups producing moderate to severe functional loss; 
and lumbar radiculopathy, bilaterally.  Thus, the evidence 
continued to show complaints of persistent and ongoing pain 
requiring muscle relaxants, with little intermittent relief, 
and persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain, bilateral lumbar radiculopathy, and 
neurological findings appropriate to the site of the diseased 
discs, with at least moderate functional loss and with flare-
ups producing moderate to severe functional loss (emphasis 
added).  

Further, at his October 1999 personal hearing before an RO 
Hearing Officer, the veteran testified as to his two 
laminectomies of the lumbar spine in September 1997 and in 
May 1999; that he continues to experience muscle spasms, 
constant low back and left buttock pain with radiation down 
his right leg, requiring muscle relaxants and pain 
medications; that he also experiences flare-ups of his low 
back pain with giving way of his right leg; that he sometimes 
uses a cane for assistance in sitting and rising to reduce 
sciatic nerve pain; that he was currently employed as a fiber 
optics supervisor; and that he often works out of his home 
because of disabling manifestations of his back and leg 
symptoms, which he believes negatively impacts his ability to 
obtain promotion.  He expressed the opinion that his recent 
VA examinations were inadequate because X-rays were not 
taken, and that the nature and extent of his disability 
warranted assignment of a 60 percent disability evaluation.  
Although he was asked to submit a letter from his employer 
stating that he received special consideration in the 
workplace because of his lumbar disability, he failed to do 
so.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board has considered the medical record in this case, 
together with the veteran's testimony at his personal hearing 
held in October 1999 before an RO Hearing Officer, and finds 
that testimony to be credible as to the nature and extent of 
the veteran's lumbar symptomatology.  

The Board finds the veteran's testimony as to the 
persistence, frequency and duration of his symptoms of lumbar 
intervertebral disc disease to be both credible and 
consistent with the evidentiary record.  Reviewing his 
contentions as to the presence of lumbar degenerative 
arthritis, a disc bulge, and canal stenosis, the Board finds 
that each are in fact demonstrated in the medical record; 
that lumbar degenerative arthritis, bulging and herniated 
discs, and radiculopathy were shown in service and 
subsequently; and that service connection is in effect for 
degenerative disc disease, radiculopathy, and lumbar 
osteoarthritis.  However, the medical evidence, including VA 
outpatient clinic records dated in April and May 1997 and VA 
hospital records dated in September 1997, shows that the 
veteran's stenosis of the spinal canal is congenital in 
nature, and there are no contrary findings in the record.  
Governing law and regulations provide that congenital defects 
are not diseases or injuries under applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c), Part 4, § 4.9 (2000).  Thus service 
connection for congenital stenosis of the spinal canal is not 
warranted.  

It is further contended by and on behalf of the veteran that 
his service-connected lumbar disability is more disabling 
than currently evaluated because of his resultant pain and 
suffering; that he has been under the treatment of a 
chiropractor since service separation; that he was required 
to undergo lumbar laminectomies and foraminotomies in 
September 1997 and in May 1999 because of the symptomatic 
residuals of his lumbar disability; and that the severity of 
that disability warrants the assignment of a schedular 60 
percent evaluation based upon the resulting impairment of 
industrial capability.  The Board agrees with those 
contentions, and the increase 60 percent evaluation herein 
assigned for the veteran's service-connected degenerative 
disc disease, L3-4, l4-5, and L5-S1, with radiculopathy, 
reflects that agreement.  

Intervertebral disc syndrome is rated as 60 percent disabling 
when symptoms are pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293 (2000).  
The medical and other evidence in this case, as set out in 
the previous Factual Background, in essence demonstrates that 
the veteran's service-connected postoperative residuals of 
degenerative disc disease of the lumbar spine, L3-4, L4-5, 
L5-S1, are manifested by pronounced intervertebral disc 
syndrome, with objective findings of persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, and neurological findings 
appropriate to the site of the diseased discs, including 
bilateral lumbar radiculopathy, with at least moderate 
functional loss and with flare-ups producing moderate to 
severe functional loss; and little intermittent relief.  The 
Board therefore finds that the veteran's service-connected 
postoperative residuals of degenerative disc disease, L3-4, 
L4-5, L5-S1, with radiculopathy, warrant assignment of a 60 
percent evaluation.  

(iii.)  Application of other diagnostic codes

The Board has also considered the evaluation of the veteran's 
service-connected lumbosacral disability under the provisions 
of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5286 
[ankylosis or complete bony fixation of the lumbar spine], 
5292 [limitation of motion of the lumbar spine], and 5295 
[lumbosacral strain], which are also potentially applicable.  
However, ankylosis or bony fixation of the lumbar spine (DC 
5289) is not demonstrated or diagnosed in the medical record.  
Further, limitation of motion of the lumbar spine (DC 5292), 
while demonstrated and diagnosed, is included in the 
evaluation of the veteran's intervertebral disc disease under 
DC 5293.  See VAGCOPREC 36-97 (December 12, 1997).  
Evaluation of the veteran's lumbar disability under the 
provisions of DC 5295 (lumbosacral strain) would not yield a 
higher disability rating than that available under DC 5293 
because the maximum evaluation available under that 
diagnostic code is 40 percent.  

(iv.) DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206. 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is awarded a 60 
percent evaluation for intervertebral disc syndrome of the 
lumbar spine under Diagnostic Code 5293, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85. 

(v.) Esteban considerations

Separate ratings

In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the 
Court held that the assignment of separate disability ratings 
does not violate the anti-pyramiding regulation if none of 
the symptomatology of one condition is duplicative of or 
overlapping with the symptomatology of the other condition.  
Indeed, in Esteban, three separate ratings were considered 
based on one injury.

In this case, although there is no evidence of limitation of 
motion due to arthritis, there is X-ray and CT scan evidence 
of arthritis which is separate and distinct from the service-
connected degenerative disc disease, L3-4, L4-5, and L5-S1, 
identified in the medical evidence prior to and on and after 
July 26, 1995.  The Board believes that the Court's holding 
in Esteban applies to this case, and that the veteran's 
osteoarthritis of the lumbar spine may be separately rated 
under Diagnostic Code 5003, based on X-ray evidence of such.  
See also 38 C.F.R. § 4.25 (2000) [except as otherwise 
provided in the Rating Schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately].  

With respect to Diagnostic Code 5003, as discussed above, the 
first X-ray and CT scan evidence of degenerative arthritis 
was shown during active service.  The medical evidence shows 
that a separate 10 percent rating is warranted based on X-ray 
evidence of osteoarthritis and no evidence of limitation of 
motion attributable to such arthritis, effective July 26, 
1995.  

In addition, the medical record refers several times to a 
midline surgical scar over the veteran's lumbar spine from 
his laminectomies, diskectomies and foraminotomies conducted 
in September 1997 and subsequently in May 1999.  The January 
1998 report of VA orthopedic examination stated that the 
veteran's well-healed surgical scar was located at the 
midline of the lumbar spine, while the September 1998 report 
of VA orthopedic examination described the surgical scar as 
12.6 centimeters in length and well-healed.  The February 
1999 report from Central States Orthopedic shows the midline 
surgical scar to be 5 inches in length, while the May 1999 
report of VA orthopedic examination described the surgical 
scar as 13 centimeters in length and well-healed.  The 
operative report further shows that the private surgeon 
utilized the old skin incision site during the veteran's 
second lumbar surgery on May 15, 1999, and a subsequent VA 
examination in September 1999 showed that the lumbar surgical 
scar was well-healed and 17 cms. in length.  

The veteran's letters of July and December 1998; February, 
March and July 1999; and his testimony at his personal 
hearing in October 1999, make no reference to symptomatic 
residuals involving the surgical scar.  

The Board believes that the surgical scar should be assigned 
a separate disability rating.  As to the appropriate 
diagnostic code to be assigned, there is no complaint, 
findings, or other indication that the scar is ulcerated or 
poorly nourished, or tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2000).  Accordingly, 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 do not apply.  The Board believes that 
the surgical scar is most appropriately rated under  
38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other].  
However, there is no evidence that the scar limits the 
function of the veteran's lumbar spine.  The medical evidence 
makes it clear that the veteran's lumbar function is impacted 
by intervertebral disc disease and arthritis, which have been 
discussed above.  There is no medical evidence that the scar 
itself causes lumbar spine problems, and the veteran does no 
appear to so contend.   

For the above reasons, the Board finds that the veteran's 
midline surgical scar of the lumbar spine is most 
appropriately separately evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5003, and 38 C.F.R. § 4.118, 
Diagnostic Code 7805, For the reasons stated above, namely 
that it does not affect the function of the veteran's lumbar 
spine, a noncompensable disability rating is assigned for the 
veteran's midline surgical scar of the lumbar spine under 
38 C.F.R. § 4.118 Diagnostic Code 7805, effective September 
17, 1997, the date of his initial lumbar surgery for 
degenerative disc disease, L3-4, L4-5, and L5-S1.  The 
surgical scar is assigned a noncompensable rating in the 
absence of symptomatic residuals.  

(vi.)  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  Further, the Board must 
address entitlement to an extraschedular rating under  38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including  38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to his postoperative residuals of 
degenerative disc disease with radiculopathy, rated as 
intervertebral disc syndrome, degenerative arthritis, and 
surgical scar, notwithstanding the fact that a veteran may 
have received the maximum schedular rating under a diagnostic 
code based upon limitation of motion.  See VAOPGCPREC 36-97 
(December 12, 1997).  

In the November 1999 Supplemental Statement of the Case, the 
RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service-connected lumbar 
disability.  Since this matter has been adjudicated by the 
RO, the Board will, accordingly, consider the provisions of  
38 C.F.R. § 3.321(b)(1) (2000).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

With respect to employment, the most recent evidence of 
record on point, the report of the September 1999 VA 
examination and October 1999 hearing transcript, contained 
the information that the veteran was working on a full time 
basis as a fiber optics supervisor, and that when his lumbar 
spine was symptomatic, he was permitted to work at home from 
time to time because the nature of his employment did not 
require his regular physical presence in the workplace in 
order to carry out his job functions.  While he alleged that 
he was given special consideration due to his lumbar 
disability and was asked by the Hearing Officer to submit 
evidence substantiating that belief, no such evidence has 
been submitted.  

Apart from his two lumbar surgeries in September 1997 and in 
May 1999, for which he received payment of temporary total 
benefits under the provisions of  38 C.F.R. Part 4, § 4.30, 
no other periods of hospitalization are shown in the record 
and there is no evidence which suggests other wise.  In 
addition, there is no evidence of an exceptional or unusual 
clinical picture, and the veteran has not pointed to any such 
evidence.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);  see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In essence, the Board finds that the evidence does not show 
that the veteran's service-connected degenerative disc 
disease with radiculopathy, degenerative arthritis, or healed 
surgical scar causes marked interference with employment or 
results in frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  There is no other evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about either of the veteran's service-
connected disability which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  

(vii.)  Conclusion

Based upon the foregoing analysis, and for the reasons and 
bases stated, an increased rating evaluation of 60 percent is 
warranted for the veteran's service-connected lumbar 
disability under Diagnostic Code 5293; a separate 10 percent 
evaluation under Diagnostic Code 5003 for degenerative 
arthritis is warranted, and a noncompensable evaluation under 
Diagnostic 7805 for a lumbar surgical scar is warranted.  To 
that extent, the veteran's appeal is allowed.



ORDER

An increased disability rating of 60 percent for 
postoperative residuals of degenerative disc disease, L3-4, 
L4-5, L5-S1, with radiculopathy, is assigned under  
38 U.S.C.A. § 4.71a, Diagnostic Code 5293, subject to 
controlling regulations governing the payment of monetary 
benefits.

A separate disability rating of 10 percent for degenerative 
arthritis of the lumbar spine, L3-4, L4-5, L5-S1, is assigned 
under  38 U.S.C.A. § 4.71a, Diagnostic Code 5003, subject to 
controlling regulations governing the payment of monetary 
benefits.

A separate noncompensable disability rating for a surgical 
scar on the lumbar spine is assigned under  38 U.S.C.A. 
§ 4.118, Diagnostic Code 7805.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





 

